            Case 5:14-cv-00665-F Document 456 Filed 08/11/21 Page 1 of 2


             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA
 RICHARD GLOSSIP, et al.,                   )
                                            )
        Plaintiffs,                         )
                                            )
 -vs-                                       )       Case No. CIV-14-0665-F
                                            )
 RANDY CHANDLER, et al.,                    )
                                            )
        Defendants.                         )

                                         ORDER

        Now that this case has moved past the summary judgment stage, it is necessary
to do some scheduling. This case is set for a scheduling conference on August 31,
2021, at 10:00 a.m. Out of state counsel may attend by telephone, provided that
appropriate arrangements are made with the Courtroom Deputy not later than
August 26, 2021.      As indicated below, the scheduling conference will, in some
respects, serve as a Rule 16 pretrial conference.
        Trial setting. The court intends, at the scheduling conference, to set a firm trial
date. Counsel should, accordingly, consult with all the necessary participants in
preparation for discussion (and setting) of a firm trial date. Likely candidates for a trial
setting include the weeks beginning January 24, 2022 and February 28, 2022.
        Live testimony strongly preferred. In a case like this one, the question of live
vs. deposition testimony naturally arises, especially as to expert witnesses. The court’s
work at the summary judgment stage has made it clear that resolution of numerous
substantial conflicts in expert testimony will figure prominently in the court’s final
determinations in this case. Determinations as to the persuasive value of expert
testimony will likely have much to do with the outcome of this case. For that reason,
absent leave of court (preferably without objection from the opposing party), the court
does not intend to permit presentation of trial testimony by deposition other than as
permitted by Rule 32. Even as to witnesses whose testimony by deposition may be
             Case 5:14-cv-00665-F Document 456 Filed 08/11/21 Page 2 of 2


permissible under Rule 32, the court strongly encourages presentation of testimony
from live witnesses,1 rather than by deposition (regardless of whether the deposition
testimony would be presented via video or from the transcript). If counsel foresee the
possibility that they will desire to present some live testimony by videoteleconference
(VTC), they should be prepared to discuss that at the scheduling conference. (From
the standpoint of persuasion of the finder of fact, receiving testimony via VTC is,
ordinarily, not nearly as problematic as receiving deposition testimony. But close
coordination with court staff is essential with respect to arrangements for presentation
of testimony via VTC.)
        Trial counsel to be physically present at trial. The court does not intend to permit
the appearance of trial counsel by videoteleconference.
        Length of trial. The court intends to set aside one week for the trial of this case.
Counsel can plan on long trial days, with few interruptions. Length of trial will be
discussed at the scheduling conference.
        Other scheduling matters. Other scheduling dates will be discussed at the
scheduling conference, including:2
        1. Due date for trial briefs.
        2. Due date for proposed findings of fact and conclusions of law (probably
           post-trial).

        IT IS SO ORDERED this 11th day of August, 2021.




14-0665p116.docx


1
 Among other reasons for this, there is more than a passing chance that the court will have questions
for some of the experts, as permitted by Rule 614, on matters the court considers to be significant.
2
  Deadlines for final witness and exhibit lists have passed. As indicated in the order on summary
judgment, filed this date, it is possible that, by the time the trial date arrives, Oklahoma will have had
experience with one or more executions under Chart D. In that event, the court will entertain motions
to amend the final witness and exhibit lists.
                                                    2
